Exhibit (10) (ii) REVOLVING CREDIT NOTE $25,000,000 Cleveland, Ohio November 5, 2008 FOR VALUE RECEIVED, the undersigned, DIALYSIS CORPORATION OF AMERICA, a Florida corporation (“Borrower”), hereby promises to pay, on the last day of the Revolving Commitment Period, as defined in the Credit Agreement (as hereinafter defined), to the order of KEYBANK NATIONAL ASSOCIATION (“Lender”) at 127 Public Square, Cleveland, Ohio 44114, or at such other place as Lender shall designate, the principal sum of TWENTY FIVE MILLION AND 00/100 DOLLARS ($25,000,000) or the aggregate unpaid principal amount of all Revolving Loans made by Lender to Borrower pursuant to Section 2.1 of the Credit Agreement, whichever is less, in lawful money of the United States of
